Citation Nr: 1108883	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1970.  He died in November 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further evidentiary development is necessary in this matter. 

The record shows that the Veteran died in November 2007.  According to the Certificate of Death, the immediate cause of death was cardiac arrest, which was due to or as a consequence of gastrointestinal bleeding. The Certificate of Death also indicates that tobacco use contributed to death.  

During his lifetime, the Veteran was service-connected for major depression, recurrent, and generalized anxiety disorder, tinnitus, and bilateral hearing loss.  The appellant contends, as she wrote in her July 2009 substantive appeal (VA Form 9), that the Veteran's service-connected anxiety and depression could have led to the gastrointestinal (GI) bleeding that caused his death.  She believes, in other words, that the service-connected psychiatric disability was a contributing cause of death.  

A VA medical opinion has not been obtained to address this question.  However, the appellant submitted two letters from a private physician.  In the first letter, dated in January 2008, the private physician wrote that the Veteran underwent vascular surgery in October 2007.  Then, according to the physician, the Veteran developed acute life-threatening GI hemorrhage in early November 2007.  The bleeding could not be controlled, and the Veteran expired.  An autopsy report revealed that the death was due to an uncontrollable upper GI bleed source due to multiple duodenal ulcers with no evidence of any vascular anastomosis pathology.  Lastly, in the January 2008 letter, the private physician opined that from a medical/vascular standpoint, the Veteran's "demise was due to a stress ulcer which may have been a predisposing condition due to stress."  

In the second letter, dated in September 2008, the same private physician wrote that the Veteran did "have a history of anxiety and depression which could result in a stress situation which postoperatively caused the GI ulcers and could cause the life-threatening bleeding which led to his death."  

The Board notes that service connection is not warranted based on the private physician's November 2007 and September 2008 opinions alone, because they are expressed in equivocal and speculative language.  Therefore, this evidence does not provide the degree of certainty required of medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Nonetheless, the physician's opinions provide an indication that the cause of the Veteran's death is directly related to his service-connected psychiatric disability.  Accordingly, the Board finds that the matter must be referred for a VA medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Remand is also necessary to obtain private medical records.  The claims file shows that the Veteran received terminal care at a private medical center.  While developing the claim, the RO sent requests for the associated medical records in June 2008 and May 2009.  The RO's requests were sent to the correct physical address of the private hospital, but no response was received.  The Board points out, however, that the hospital's physical address is different from the address listed on the two letters received in November 2007 and September 2008 from the private physician at this hospital.  Of note, the physician listed a particular branch or "campus" of the hospital.  Therefore, it is unclear that the requests for records were sent to the appropriate mailing address.  Because the records are highly pertinent to the appeal, the Board finds that further efforts should be made to attempt to obtain them.  See 38 C.F.R. § 3.159(c).  

Moreover, the RO sent the appellant notice in January 2009 informing her that they were unable to obtain the medical records from the private hospital.  The appellant did not respond to the letter, but the claims file indicates that she moved during this time period.  Therefore, it is unclear whether she received appropriate notice of the RO's inability to obtain the private medical treatment records.  To the extent the AMC/RO is unable to obtain the records upon remand, the appellant should be notified of this fact at her current mailing address. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make as many attempts as necessary to obtain all identified records not currently associated with the claims folder, including the terminal treatment records from North Shore University Hospital.  The AMC/RO should ensure that the record request (and any necessary follow-up requests) is sent to the mailing address of the appropriate campus of the Hospital, to include as consistent with the address shown on January 2008 and September 2008 letters from an Associate Clinical Professor of Surgery at the hospital.  

All attempts to procure the records should be documented in the file.  If the AMC/RO cannot obtain any pertinent records identified by the appellant, a notation to that effect should be included in the file.  Additionally, the appellant and her representative are to be notified of any unsuccessful efforts, in order to allow her an opportunity to obtain and submit those records to VA.

2.  Upon completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the AMC/RO should forward the entire claims file, including a copy of this remand, for review by an appropriate VA physician for preparation of an opinion.

The physician is asked to review the pertinent evidence and then provide an opinion as to whether it is at least as likely as not that a service-connected disability, especially the Veteran's major depression, recurrent, and generalized anxiety disorder, either (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death.  The physician should understand that a service-connected disability is considered a contributing cause of death under VA law if it substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.

In making this determination, the physician is asked to specifically address the opinions of a private physician (contained in January 2008 and September 2008 letters) indicating that the Veteran's service-connected anxiety and depression could have caused GI ulcers, which could cause the life-threatening bleeding which led to his death.  Furthermore, the physician is asked to discuss the indication on the Certificate of Death that tobacco use also contributed to the Veteran's death.  

The physician should prepare a report setting forth all determinations, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the physician offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claims file, including the post-service medical records, as indicated.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


